Citation Nr: 0933203	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-37 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart attack, to 
include coronary artery disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1966 to November 
1969.    

In October 2006, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for residuals of a 
left ankle injury, to include arthritis; denied entitlement 
to service connection for memory loss; denied an initial 
evaluation in excess of 50 percent for service-connected 
post-traumatic stress disorder (PTSD); and remanded the 
issues currently on appeal to the Department of Veterans 
Affairs (VA) Regional Office in North Little Rock, Arkansas 
(RO) for additional development.  

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.   


FINDING OF FACT

Service-connected PTSD aggravated hypertensive heart disease.


CONCLUSION OF LAW

The Veteran's hypertensive heart disease is aggravated by his 
service-connected PTSD.  38 U.S.C.A. § 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  Letters were sent to the 
Veteran in December 2003 that informed him of the 
requirements needed to establish entitlement to service 
connection and to TDIU.  Relevant statement and supplemental 
statements of the case were subsequently issued.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letters.  

The Veteran was informed in a January 2007 letter about 
disability ratings and effective dates for an award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are multiple relevant 
private and VA medical reports on file.

All available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his January 2005 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. 
§ 3.103 (2007).  


Analyses of the Claims

It has been contended by and on behalf of the Veteran that he 
should be service connected for hypertension and for heart 
disease because the medical evidence shows that these 
disorders are causally related to his service-connected PTSD.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also service 
compensable under 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Reiber v. Brown, 
7 Vet. App. 513, 516-7 (1995);  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  In Allen, the 
Court explained that it was using the terms "aggravation" 
and "aggravated" as general terms referring to any increase 
in disability.  Id. at 445.  In Allen, the Court also held 
that the term "disability" as used in 38 U.S.C.A. § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Id. 
at 448.

A review of the medical evidence on file reveals that the 
initial medical evidence of hypertension or heart disease is 
not until 1997, which is many years after service discharge.  
There is no evidence on file, and the Veteran is not 
contending, that hypertension or heart disease began in 
service or within a year of service discharge.

There is evidence both for and against a causal connection 
between the Veteran's service-connected PTSD and his 
hypertensive heart disease.  The adverse evidence consists 
primarily of a January 2004 opinion from a VA physician who 
examined the Veteran and concluded that the Veteran's heart 
disease was more likely due to his hypercholesterolemia, 
hypertension, and tobacco abuse.  The only other opinion not 
in favor of the claim is an April 2008 Addendum to a March 
2007 VA opinion that concluded that the Veteran's 
hypertensive arteriosclerotic heart disease was aggravated by 
his PTSD.  According to the Addendum, which is from the 
health care provider who saw the Veteran in March 2007, it 
was impossible to document specific events that were directly 
attributable to the Veteran's PTSD.  The examiner said that 
any attempt to clarify further would be resorting to 
speculation.
Conversely, the medical evidence that supports the Veteran's 
claim consists of several private medical opinions and a VA 
opinion.  According to January and May 2003 statements from a 
physician with Oklahoma Cardiovascular Associates who had 
treated the Veteran since 1997, the Veteran's PTSD had played 
a vital role in the development and progress of his coronary 
disease.  After reviewing the Veteran's records in his 
possession, C.W.L., M.D., said in September 2004 that it was 
at least as likely as not that the Veteran's hypertensive 
coronary artery disease is proximately due in whole or in 
part to stressors of PTSD.  According to a September 2004 
statement from B.T.G., M.D., who had treated the Veteran 
since April 2002, the Veteran's at least 20 year history of 
PTSD certainly had a negative impact on his physical and 
mental health.  

A VA examiner concluded after review of the claims files and 
evaluation of the Veteran in January 2004 that the Veteran's 
PTSD aggravated his heart disease, with the examiner noting 
that the Veteran reported that he was very angry when he 
returned from Vietnam and used to get into "a lot of 
fights."  According to a November 2005 statement from 
J.F.R., M.D., who reviewed the medical records and examined 
the Veteran's medical condition, it was as likely as not that 
the Veteran's heart disease and hypertension were due in 
whole or in part to his PTSD, with the Veteran's PTSD 
aggravating the condition.  Dr. R said that the Veteran had  
PTSD for an extended period of time, probably for over 30 
years, and he cited a 1999 medical study that provided strong 
proof that psychological trauma could cause heart disease in 
some persons.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence, the Board finds the evidence in 
favor of the claim, which includes opinions from private 
physicians who have treated the Veteran for a number of years 
as well as a VA opinion, to be more probative than the 
evidence against the claim.

Accordingly, service connection for that part of the 
Veteran's hypertensive heart disease that is aggravated by 
his service-connected PTSD is warranted.  

The Board wishes to make it clear that the medical and other 
evidence of record does not support a conclusion that the 
Veteran's heart disease was caused by the service-connected 
PTSD.  Under Allen, only that portion of the heart disease 
that is aggravated by to the service-connected PTSD may be 
service-connected.  The determination of that degree is 
within the province of the RO upon receipt of this matter, as 
a question of the appropriate rating.  Ferenc v. Nicholson, 
20 Vet. App. 58 (2006) (Discussing the distinction in the 
terms "compensation," "rating," and "service connection" 
as although related, each having a distinct meaning as 
specified by Congress). 


ORDER

Service connection is granted on a secondary basis for that 
part of the Veteran's hypertensive heart disease that is 
aggravated by his service-connected PTSD.  





REMAND

Prior to the Board's present action of granting the claim of 
service connection for hypertensive heart disease, the 
Veteran's combined service-connected disability rating was 50 
percent.  Given the above grant by the Board and the fact 
that the Veteran's service-connected rating may be altered by 
this action, the RO/AMC should readjudicate the claim for a 
total rating in light of this action.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

Based on the above, this issue is remanded for the following 
actions:  

1.  The Veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for his PTSD or 
hypertensive heart disease since April 
2008, the date of the most recent 
medical evidence currently on file.  
After securing any appropriate consent 
from the Veteran, the RO/AMC must obtain 
any such treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
RO/AMC.

2.  Thereafter, the RO/AMC will 
readjudicate the claim for TDIU in light 
of the Board's action above.  The RO/AMC 
should take such additional development 
action as it deems proper with respect 
to the claim, including the conduct of 
any other appropriate VA examinations, 
and follow any applicable regulations 
and directives implementing the 
provisions of the VCAA as to its notice 
and development.  Following such 
development, the RO/AMC should review 
and readjudicate the claim.  If TDIU 
continues to be denied, the RO/AMC shall 
issue the appellant and his 
representative a Supplemental Statement 
of the Case and provide them with an 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


